IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOHN W. PETSINGER,                           : No. 201 MAL 2016
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
             v.                              :
                                             :
                                             :
PENNSYLVANIA DEPARTMENT OF                   :
LABOR AND INDUSTRY, BUREAU OF                :
LABOR LAW COMPLIANCE,                        :
                                             :
                    Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of July, 2016, the Petition for Allowance of Appeal and

Application to File Post-Submission Communication are DENIED.



      Justice Mundy did not participate in the consideration or decision of this matter.